Case: 21-60296      Document: 00516035095          Page: 1     Date Filed: 09/29/2021




              United States Court of Appeals
                   for the Fifth Circuit                                  United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                        September 29, 2021
                                   No. 21-60296                             Lyle W. Cayce
                                 Summary Calendar                                Clerk


   United States of America,

                                                               Plaintiff—Appellee,

                                        versus

   John Robert Beck,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:19-CR-53-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          John Robert Beck appeals the 15-month sentence he received
   following his guilty plea conviction for possession of a firearm by a felon. He
   argues that the district court erred in failing to grant his request for a below-
   guidelines sentence.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60296       Document: 00516035095         Page: 2    Date Filed: 09/29/2021




                                    No. 21-60296


            The Government moves to dismiss the appeal or, alternatively, for
   summary affirmance based on the appellate waiver in Beck’s written plea
   agreement. Beck has not responded to the motion or otherwise addressed
   the validity of the waiver provision. See United States v. Reagan, 596 F.3d 251,
   254 (5th Cir. 2010); United States v. Still, 102 F.3d 118, 122 n.7 (5th Cir.
   1996); see also Beasley v. McCotter, 798 F.2d 116, 118 (5th Cir. 1986). Even
   had he briefed it, any argument that the waiver is unenforceable would be
   unavailing. See United States v. McKinney, 406 F.3d 744, 746 & n.2 (5th Cir.
   2005).
            Because the waiver is valid and plainly applies to Beck’s sentencing
   challenge, the Government’s motion to dismiss the appeal is GRANTED.
   Its alternative motion for summary affirmance is DENIED.
            APPEAL DISMISSED.




                                          2